Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on September 9, 2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed. 							                   The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a an electronic component comprising: a plating film provided on the predetermined end surface of the metal conductor in a state extending out in a direction covering an end surface of the first insulator by a larger distance than in a direction covering an end surface of the second insulator; and an outer conductor provided on an outer side of the plating film and electrically connected to the metal conductor through the plating film.								Koichiro (WO 2017006784 A1) substantially discloses an electronic component comprising:						a multilayer body including a first insulator and a second insulator having a higher resistivity than the first insulator (Page 5; Fig. 2 - multilayer body 10 including a first insulator 14 (magnetic ferrite ceramic) and a second insulator 15 (non-magnetic ceramic layer comprising alumina as a main component; the second insulator comprising alumina ceramics is known to have a higher resistivity than the first insulator comprising magnetic ferrite ceramics) ;	

    PNG
    media_image1.png
    567
    883
    media_image1.png
    Greyscale

a metal conductor positioned between the first insulator and the second insulator and including a predetermined end surface positioned at least near an end surface of the multilayer body (Fig. 2); and											an outer conductor and electrically connected to the metal conductor (Fig. 2).															
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-20: these claims are allowed because of their dependency status from claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


01/10/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812